Citation Nr: 1419066	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-15 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the creation of an overpayment of VA improved death pension benefits in the amount of $24,166.50, was proper.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to October 1972.  The Veteran died in December 2004.  The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A review of the record on appeal reveals that the appellant in April 2010 timely raised a claim for waiver of recovery of an overpayment of VA benefits in the amount of $24,166.50.  However, this issue on the merits has not been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over it and it is referred to the agency of original jurisdiction for appropriate action.  In this regard, the Board notes that final adjudication of the waiver claim is inextricably intertwined with the current creation claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to whether the creation of an overpayment of VA improved death pension benefits in the amount of $24,166.50 was proper, the Board finds that a Remand is required because it cannot ascertain from the documents found in the paper and virtual claims file how the RO arrived at this figure.  In this regard, the Board finds it troubling that while the RO in October 2009 notified the appellant that part of the overpayment was caused by her not reporting a onetime payment of $11,844.00 from the Social Security Administration (SSA), in subsequent April 2010 and June 2010 letters the RO told her that there had been a mistake and the onetime payment she received from the SSA was for $4,284.00.  The Board's confusion as to the amount of the overpayment is further heightened by the fact that a September 2010 decision notified the appellant that the total amount of her debt was $13,017.83.  Therefore, the Board finds that a Remand for an accounting is required.  See 38 C.F.R. § 19.9 (2013).  

In providing the above accounting, the Board would find it helpful if the author would provide, among other things, the total countable income for the appellant and her three dependent children (OD, R, and T) for each of the 2005, 2006, 2007, 2008, and 2009 calendar years as well as the maximum annual death pension benefit amount for the 2005, 2006, 2007, 2008, and 2009 calendar years for the appellant and her children taking into account when each child turned 23 years old and/or stopped attending school after turning 18 years old.  Id.

The March 2011 statement of the case and the October 2009, April 2010, and June 2010 letters to the appellant cite to information received from the SSA regarding the income they received in the 2005, 2006, 2007, 2008, and 2009 calendar years.  Specifically, VA notified the appellant that her child "T" received $506.00 a month from February 2005, to November 2005; $526.00 a month from December 2005 to November 2006; and $544.00 a month from December 2006, to June 2007; as well as a onetime payment of $506.00 in February 2005.  Similarly, VA notified the appellant that her child "OD" received $506.00 a month from February 1, 2005, to July 2005 as well as a onetime payment of $506.00 in February 2005.  Likewise, VA notified the appellant that she received $530.00 from January 2008 to July 2008; $467.00 from August 2008 to November 2008; and $498.00 from December 2008 to the present; as well as a onetime payment of either $11,844.00 or $4,284.00 in January 2008.  However, a review of the record on appeal does not reveal the records from the SSA that provided VA with this financial information.  Therefore, the Board finds that a Remand is also required to obtain these records.  Id.  

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Obtain and associate with the claims file a comprehensive and legible statement from the SSA that states the income the appellant and her three dependent children (OD, R, and T) each received for the 2005, 2006, 2007, 2008, and 2009 calendar years including all one time payments.  If the SSA cannot provide the requested statement, the RO/AMC should nonetheless obtain the underlying information from the SSA and draft this summary from the documents it obtained from the SSA.

2.  Obtain and associate with the claims file an accounting which shows how the RO arrived at the amount of the overpayment of VA improved death pension benefits.  

In providing the above accounting, the Board would find it helpful if the author would provide, among other things, the total countable income for the appellant and her three dependent children (OD, R, and T) for each of the 2005, 2006, 2007, 2008, and 2009 calendar years as well as the maximum annual death pension benefit amount for the 2005, 2006, 2007, 2008, and 2009 calendar years for the appellant and her children taking into account when each child turned 23 years old and/or stopped attending school after turning 18 years old.  

3.  If the above accounting reveals that the amount of the overpayment was not $24,166.50, the appellant should be provided notice of the correct amount of the overpayment along with an explanation as to how this new amount was arrived at by VA.  

4.  Thereafter, readjudicate the claim.  If any benefit sought is not granted, furnish the appellant with a supplemental statement of the case.  Then afford the appellant an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

